Exhibit 10.1

AMENDMENT NO. 1 TO MASTER TRANSACTION AGREEMENT

AMENDMENT NO. 1 TO MASTER TRANSACTION AGREEMENT (this “Amendment”), dated as of
June 4, 2007, among AmerisourceBergen Corporation, a Delaware corporation,
PharMerica, Inc., a Delaware corporation and wholly-owned subsidiary of
AmerisourceBergen Corporation, Kindred Healthcare, Inc., a Delaware corporation,
Kindred Healthcare Operating, Inc., a Delaware corporation and wholly-owned
subsidiary of Kindred Healthcare, Inc., Kindred Pharmacy Services, Inc., a
Delaware corporation and wholly-owned subsidiary of Kindred Healthcare
Operating, Inc., Safari Holding Corporation, a Delaware corporation, Hippo
Merger Corporation, a Delaware corporation and wholly-owned subsidiary of Safari
Holding Corporation, and Rhino Merger Corporation, a Delaware corporation and
wholly-owned subsidiary of Safari Holding Corporation.

WHEREAS, the parties hereto have entered into a Master Transaction Agreement
dated as of October 25, 2006 (the “Master Transaction Agreement”); and

WHEREAS, the parties hereto desire to amend the Master Transaction Agreement as
set forth herein.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

1. Section 14.01(b)(i) of the Master Transaction Agreement is hereby amended to
read in full as follows:

“(i) the Transactions have not been consummated on or before September 30, 2007
(the “End Date”); provided that the right to terminate this Agreement pursuant
to this Section 14.01(b)(i) shall not be available to any party whose breach of
any provision of this Agreement results in the failure of the Transactions to be
consummated by such time; provided, further, that if the Transactions have not
been consummated on or before September 30, 2007 solely by reason of the failure
of the condition set forth in Section 13.01(d) to be satisfied, the “End Date”
shall be extended to October 31, 2007 in the event either Hippo or Rhino
delivers a notice to the other indicating that it believes in good faith that
such condition would reasonably be expected to be satisfied by October 31,
2007;”.

2. Except as expressly set forth in this Amendment, this Amendment shall not
constitute an amendment or modification of any other provision of the Master
Transaction Agreement. Each reference to “hereof”, “hereunder”, “herein” and
“hereby” and each other



--------------------------------------------------------------------------------

similar reference, and each reference to “this Agreement” and each other similar
reference contained in the Master Transaction Agreement shall refer to the
Master Transaction Agreement as amended by this Amendment.

3. This Amendment shall be construed in accordance with and governed by the laws
of the State of New York, applicable to contracts entered into and fully
performable within such State.

4. This Amendment may be signed in any number of counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument. This Amendment shall become effective when
each party hereto shall have received counterparts hereof signed by the other
party hereto.

[Signature page follows]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the day and year first above written.

 

AMERISOURCEBERGEN CORPORATION By:  

/s/ R. David Yost

Name:   R. David Yost Title:   Chief Executive Officer PHARMERICA, INC. By:  

/s/ John G. Chou

Name:   John G. Chou Title:   Vice President and Secretary KINDRED HEALTHCARE,
INC. By:  

/s/ Paul J. Diaz

Name:   Paul J. Diaz Title:   President and Chief Executive Officer KINDRED
PHARMACY SERVICES, INC. By:  

/s/ Mark A. McCullough

Name:  

Mark A. McCullough

Title:   President KINDRED HEALTHCARE OPERATING, INC. By:  

/s/ Paul J. Diaz

Name:   Paul J. Diaz Title:   President and Chief Executive Officer

 

3



--------------------------------------------------------------------------------

SAFARI HOLDING CORPORATION

By:

 

/s/ David M. Senior

Name:   David M. Senior Title:   Co-President By:  

/s/ Mark A. McCullough

Name:   Mark A. McCullough Title:   Co-Treasurer, Co-Secretary HIPPO MERGER
CORPORATION By:  

/s/ David M. Senior

Name:   David M. Senior Title:   Co-President By:  

/s/ Mark A. McCullough

Name:   Mark A. McCullough Title:   Co-Treasurer, Co-Secretary RHINO MERGER
CORPORATION By:  

/s/ David M. Senior

Name:   David M. Senior Title:   Co-President By:  

/s/ Mark A. McCullough

Name:   Mark A. McCullough Title:   Co-Treasurer, Co-Secretary

 

4